PER CURIAM.
Appellant, defendant in a vehicular negligence action, seeks reversal of an order granting a new trial to the appellee-plain-tiff because the trial judge’s conscience was shocked at the inadequacy of the jury award to the appellee for zero dollars, whereas appellee’s husband was awarded damages in the full amount of medical bills on his derivative claim.
We have considered the record on appeal, briefs and oral arguments of counsel, and having given full consideration thereto, we are of the view that the legal effect and probative force of the evidence in the case sub judice more nearly conforms with that present in the case of Pickel v. Rosen, 214 So.2d 730 (Fla.App.1968), Schultz v. Donaldson, 232 So.2d 195 (Fla.App.1970), and like cases, and that our conclusion should be controlled by the decisions rendered in the cited cases.
Appellant having failed to demonstrate reversible error, the judgment of the trial court is affirmed.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.